To vacate an order punishing relators for contempt, and to restrain the operation of an injunction granted against them.
Granted July 21, 1886.
Held, that the action of the court below was in excess of its jurisdiction; that in proceedings for contempt to enforce a civil remedy under Hoy. Stat., Chap. 256, a solicitor has no authority to make admissions for his clients; that an order requiring respondents to pay into court a certain sum of money within forty days, or give bonds to produce it, or stand committed indefinitely, is vague and beyond the jurisdiction of the court; that the injunction suit, commenced by creditors and implicating the receiver without leave of court, was illegally commenced, and no showing was made justifying the issue of the injunction.